Exhibit 10.2




First Amendment to Warrant Agreement
This First Amendment to Warrant Agreement, dated as of November 7, 2019 (this
“Amendment”), is entered into by and between CIM Commercial Trust Corporation, a
Maryland corporation (the “Company”), and American Stock Transfer & Trust
Company, LLC, a New York limited liability trust company (the “Warrant Agent”).
W I T N E S S E T H
WHEREAS, the Company and the Warrant Agent entered into that certain Warrant
Agreement, dated as of June 28, 2016 (the “Original Agreement”); and
WHEREAS, the Company and the Warrant Agent desire to amend the Original
Agreement in accordance with Section 17 thereof.
NOW, THEREFORE, in consideration of the agreements set forth in this Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties hereto hereby agree
as follows:
A G R E E M E N T:
1.    Capitalized terms used herein but not defined herein shall have the
meanings ascribed to them in the Original Agreement.


2.    The Original Agreement is hereby amended by deleting the definition of
“Beneficial Ownership Limitation” set forth in Section 6(f) thereof and
replacing it with the following:


“The “Beneficial Ownership Limitation” shall be the “Aggregate Stock Ownership
Limit” as defined in the charter of the Company (immediately after giving effect
to the issuance of the Warrant Shares), as the same may be amended or otherwise
adjusted from time to time.”


3.    The Original Agreement is hereby amended by inserting the following as a
new Section 7(d) thereof:


“In case the Company shall, while any Warrants remain outstanding and unexpired,
declare a special dividend on its outstanding Common Stock in cash, the Company
may, in its sole and absolute discretion, make adjustments, if any, it deems
appropriate to the number of shares of Common Stock (or other securities for
which such shares of Common Stock have previously been exchanged or converted)
purchasable under the Warrants and/or the Exercise Price to adjust for the
effect of the payment of such special dividend. In the event the Company
determines to make such an adjustment, the Company will prepare a certificate
and instruct the Warrant Agent in accordance with the procedures set forth in
Section 7(c). For the avoidance of doubt, the Company shall have the sole and
absolute discretion to determine (i) whether the declaration of a dividend on
its outstanding Common Stock in cash constitutes a “special dividend” for
purposes of the





--------------------------------------------------------------------------------

Exhibit 10.2




preceding sentence and (ii) the methodology for determining the adjustments, if
any, that shall be made in connection with such special dividend and the extent
of any such adjustments. Notwithstanding anything to the contrary in this
Agreement, the Company shall have the right, in its sole and absolute
discretion, to make adjustments as described in this Section 7(d) in respect of
that certain special dividend of $14.00 per share of Common Stock paid by the
Company on August 30, 2019.”
4.    All references in the Original Agreement to “this Agreement”, “the
Agreement”, “herein”, “hereof”, “hereunder” or words of similar import shall
hereafter be deemed to refer to the Original Agreement as amended by this
Amendment (except that references in the Original Agreement to the “date hereof”
or words of similar import shall continue to mean June 28, 2016).


5.    This Amendment and the Original Agreement constitute the entire agreement
among the parties hereto with respect to the matters set forth herein, and there
are no other agreements, understandings, warranties or representations with
respect to said matters.


6.    Except as expressly amended by this Amendment, the terms and provisions of
the Original Agreement shall remain in full force and effect.


7.    The terms and provisions of Section 17, Section 18, Section 19, Section
20, Section 21 and Section 22 are incorporated herein by reference as if set
forth in this Amendment in their entirety and shall apply mutatis mutandis to
this Amendment.


[Remainder of page has been left blank intentionally]





























--------------------------------------------------------------------------------

Exhibit 10.2




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.


CIM COMMERCIAL TRUST CORPORATION


By: ____/s/ David Thompson_________________________
Name: David Thompson
Title: Chief Executive Officer


AMERICAN STOCK TRANSFER & TRUST COMPANY LLC


By: ____/s/ Michael Legregin_________________________
Name: Michael Legregin
Title: Senior Vice President











